Name: Twenty-Eighth Commission Directive 79/697/EEC of 20 July 1979 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1979-08-15

 Avis juridique important|31979L0697Twenty-Eighth Commission Directive 79/697/EEC of 20 July 1979 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 207 , 15/08/1979 P. 0019 - 0021 Greek special edition: Chapter 03 Volume 26 P. 0059 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 148 , 16 . 6 . 1979 , P . 58 . TWENTY-EIGHTH COMMISSION DIRECTIVE OF 20 JULY 1979 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 79/697/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY TWENTY-SEVENTH COMMISSION DIRECTIVE 79/553/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS DIRECTIVE 70/524/EEC PROVIDES THAT THE ANNEXES MUST BE CONSTANTLY ADAPTED IN LINE WITH THE PROGRESS OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS , ON THE BASIS OF STUDIES CARRIED OUT , IT APPEARS THAT CERTAIN ADDITIVES LISTED IN ANNEX II IN THE ' ANTIBIOTICS ' OR ' PRESERVATIVES ' GROUPS MAY BE AUTHORIZED UNDER CERTAIN CONDITIONS THROUGHOUT THE COMMUNITY ; WHEREAS GELATINE IS A FEEDINGSTUFF ; WHEREAS IT IS THEREFORE DESIRABLE TO DELETE THIS PRODUCT FROM THE LIST OF ADDITIVES ; WHEREAS THE USE OF CERTAIN PRESERVATIVES LISTED IN ANNEX II REQUIRES FURTHER EXAMINATION ; WHEREAS FOR THIS REASON THE PERIOD OF AUTHORIZATION OF THESE SUBSTANCES MUST BE EXTENDED FOR A CERTAIN PERIOD ; WHEREAS THE CONDITIONS OF USE OF CERTAIN ADDITIVES LISTED IN ANNEX I OR II MUST BE ADAPTED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO DIRECTIVE 70/524/EEC ARE AMENDED AS FOLLOWS : 1 . IN ANNEX I : ( A ) PART A ' ANTIBIOTICS ' : ( AA ) UNDER E 713 ' TYLOSIN ' , THE NUMBER ' 5 ' APPEARING IN THE COLUMN HEADED ' MINIMUM CONTENT ' FOR PIGLETS IS REPLACED BY THE NUMBER ' 10 ' ; ( BB ) THE FOLLOWING ITEM IS ADDED : **** // // // // // // // MINIMUM CONTENT // MAXIMUM CONTENT // // ' EEC NO // ADDITIVES // CHEMICAL FORMULA ; DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // // E 714 // MONENSIN SODIUM // COMPLEX ESTER OF SODIUM BUTYRATE C36H61O11NA // CATTLE FOR FATTENING // // 10 // 40 // INDICATE IN THE INSTRUCTIONS FOR USE : - FOR SUPPLEMENTARY FEEDINGSTUFFS THE MAXIMUM DOSE IN THE DAILY RATION MUST NOT EXCEED : // // // // // // // // - FOR 100 KG BODY WEIGHT : 140 MG // // // // // // // // - ABOVE 100 KG : ADD 6 MG FOR EACH ADDITIONAL 10 KG BODY WEIGHT // // // // // // // // - DANGER FOR EQUINE SPECIES ; KEEP OUT OF THEIR REACH ' // ( B ) PART E ' EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS ' , NO E 485 ' GELATINE ' IS DELETED . ( C ) PART G ' PRESERVATIVES ' , THE FOLLOWING ITEMS ARE ADDED : // // // // // // // MINIMUM CONTENT // MAXIMUM CONTENT // // ' EEC NO // ADDITIVES // CHEMICAL FORMULA ; DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // // E 214 // ETHYL P-HYDROXY- BENZOATE // E 215 // SODIUM ETHYL P-HYDROXY- // // BENZOATE // E 216 // PROPYL P-HYDROXY- // // BENZOATE // E 217 // SODIUM PROPYL // // P-HYDROXYBENZOATE // E 218 // METHYL P-HYDROXY- // // BENZOATE // E 219 // SODIUM METHYL // // P-HYDROXYBENZOATE // E 295 // AMMONIUM FORMATE // E 284 // AMMONIUM PROPIONATE // 2 . IN ANNEX II : ( A ) PART A ' ANTIBIOTICS ' : ( AA ) UNDER 22 ' AVOPARCINE ' , THE NUMBER ' 5 ' APPEARING IN THE COLUMN HEADED ' MINIMUM CONTENT ' CONCERNING CHICKENS FOR FATTENING AND PIGLETS IS REPLACED BY THE NUMBERS ' 7.5 ' AND ' 10 ' RESPECTIVELY ; ( BB ) UNDER NO 24 ' MOCIMYCINE ' , THE NUMBER ' 1 ' APPEARING IN THE COLUMN HEADED ' MINIMUM CONTENT ' FOR PIGLETS IS REPLACED BY THE NUMBER ' 5 ' . ( B ) PART D ' PRESERVATIVES ' , THE WORDS ' PETS WITH THE EXCEPTION OF CATS ' APPEARING IN THE COLUMN HEADED ' SPECIES OF ANIMAL ' ARE REPLACED BY THE WORD ' CATS ' . THE DATE ' 31 DECEMBER 1979 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 30 JUNE 1980 ' FOR THE FOLLOWING ITEMS : NO 6 ETHYL P-HYDROXYBENZOATE ( E 214 ), NO 7 SODIUM ETHYL P-HYDROXYBENZOATE ( E 215 ), NO 8 PROPYL P-HYDROXYBENZOATE ( E 216 ), NO 9 SODIUM PROPYL P-HYDROXYBENZOATE ( E 217 ), NO 10 METHYL P-HYDROXYBENZOATE ( E 218 ), NO 11 SODIUM METHYL P-HYDROXYBENZOATE ( E 219 ). ARTICLE 2 THE MEMBER STATES SHALL , NOT LATER THAN 31 DECEMBER 1979 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH ARTICLE 1 ( 1 ). THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 JULY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT**** HEIMTIERE , AUSGENOMMEN KATZEN ALLE TIERARTEN ALLE FUTTERMITTEL ALLE FUTTERMITTEL " ANIMAUX FAMILIERS A L ' EXCEPTION DES CHATS TOUTES LES ESPECES ANIMALES TOUS LES ALIMENTS TOUS LES ALIMENTS " FAMILIEHUSDYR MED UNDTAGELSE AF KATTE ALLE DYREARTER ALLE FODERSTOFFER ALLE FODERSTOFFER " PETS WITH THE EXCEPTION OF CATS ALL SPECIES OF ANIMALS ALL FEEDINGSTUFFS ALL FEEDINGSTUFFS ' ANIMALI DA COMPAGNIA AD ECCEZIONE DEI GATTI TUTTE LE SPECIE ANIMALI TUTTI GLI ALIMENTI TUTTI GLI ALIMENTI HUISDIEREN ( MET UITZONDERING VAN KATTEN ) ALLE DIERSOORTEN ALLE VOEDERS ALLE VOEDERS